[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
Background Facts
This is an administration appeal from a decision of the defendant, Bethel Planning and Zoning Commission (Bethel), to deny the subdivision application of the plaintiff, C.S.T.K., LLC (CSTK), as of November 27, 2001.
The plaintiff owns about 6. 027 acres of land at the end of a private road known as Good Hill Road in the Town of Bethel. It is located in an "R-20" zone for residential development. On June 20, 2001, the plaintiff submitted an application for a seven-lot residential subdivision and the same was accepted by the defendant on June 26, 2001,
As mentioned above, the application was denied. Four reasons were given. See defendant's brief at pp. 2-3. In summary, the reasons are: failure to comply with regulations regarding sewage disposal; failure to take that into account in the plan, the topography of the land by proposing "unnecessary changes to contours and natural features"; failure to give "due regard to the preservation and enhancement of existing natural features"; and failure to comply with town regulations regarding road length and road composition.
 Law
The standard of review is clear for this court. A court is prohibited from substituting its judgment for that of the commission but also the decision of the commission must be sustained if in examining the record, it is disclosed that the evidence supports any of the commission's reasons. Irwin v. Planning and Zoning Commission of the Town Litchfield,244 Conn. 619, 629 (1998).
 Findings
CT Page 2365
The plaintiff is aggrieved. After examining the record, reviewing the briefs of the parties and hearing oral argument, the court has determined that the appeal must fail. The court finds that the issues concerning the disposal of sewage and the road are valid reasons to deny the subdivision application. The plaintiff has not shown that the authority acted improperly. Burnham v. Planning  Zoning Commission of the Town ofSouth Windsor, 189 Conn. 261, 265 (1983).
R. Downey, Judge CT Page 2366